      Case 2:19-cv-00385-TOR      ECF No. 25   filed 08/10/20   PageID.891 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KELLY A. MOAT and KAROLYN K.
      MOAT, husband and wife,                      NO: 2:19-CV-0385-TOR
 8
                               Plaintiffs,         ORDER OF DISMISSAL WITH
 9          vs.                                    PREJUDICE

10    LINCOLN LIFE ASSURANCE
      COMPANY OF BOSTON, (formerly
11    Liberty Life Assurance Company of
      Boston), a wholly owned subsidiary of
12    LIBERTY INSURANCE GROUP,
      and/or LINCOLN NATIONAL
13    GROUP,

14                             Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

17   Prejudice. ECF No. 24. The stipulation is filed pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii) and provides that each party will bear their own costs

19   and attorneys’ fees. The Court has reviewed the record and files herein, and is

20   fully informed.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:19-cv-00385-TOR       ECF No. 25    filed 08/10/20   PageID.892 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2           Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice, each party shall bear their own costs and attorneys’

 4   fees.

 5           All pending hearings and deadlines are hereby VACATED as moot.

 6           The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8           DATED August 10, 2020.

 9

10                                    THOMAS O. RICE
                                   United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
